Title: To James Madison from Louis ([Lewis?] Formon, 15 November 1807
From: Formon, Louis ([Lewis?]
To: Madison, James



Sir,
Point Peter Gpe. 15th. Novber. 1807

The Foregoing is a Copy of my last respects to you, Since which I have been honoured with Mr. B. Smith’s Letter of the 16th: october ultimo transmitting to me proofs of the Citizenship & your orders for my application for the release, of Thomas Williams, an american Seaman, who had been taken on board of a british vessel, and was detained in the prison Ship:  I am happy to have it in my power to say that he has been liberated, and Sailed on board of the brig Echo, of Boston, Farm Master, bound for Lisbon.
An account was sent from St. Bartholomews here, of 4 or 5 sails of american vessels under Swedish Colors, laying there, & bound either For or From St. Domingo: two privateers then in port, were immediately Fitted out, took on board From 150 to 200 troops of the line & artillery.  The expedition, under a private name, Sailed from this port the 9th. inst. and ever since that time, an embargo has been laying on every american vessel bound to Sea.  The expedition has just returned with their prizes: this is the account I had of the business: they arrived at St. Bartholomews in the night; before anybody had Suspected it, they had landed and taken possession of every point that would have afforded any defence.  The House of one Mr. Israel (I understand he is from Philada. and Supposed to be agent for houses of america trading with St. Domingo) was Surrounded: he was lucky enough to make his escape, as there were orders to Seize him and bring him here: his Store was Forced and about 80000 wgt. of Coffee with a quantity of Goods & Cash taken From it.  Two of the three prizes are Said to be american vessels under Swedish Colors.  I will try to have the names of the vessels, masters, what ports & houses they belong to, & Inform you of every particular relating to that business.  I remain with a great respect and high Consideration Sir, Your most obedient very Humble Servant

Ls: Formon

